DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 9 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts. 
As per independent claims 1, 5, 8 and 9, the primary reason for allowance is the inclusion of " allocating nodes to the task; determining in the network of switches and links, a subnetwork of switches and links interconnecting the nodes that are allocated, meeting one or more predefined determination criteria comprising a first criterion according to which the subnetwork of switches and links that is determined is a one, among at least two subnetworks of switches and links, satisfying at least a criterion other than the first Page 2 of 14Appl. No. 16/722,912Amdt. dated 11/22/2021Response to Final Office Action of 9/20/2021criterion, using a most switches already allocated, each to at least one already deployed task; allocating the subnetwork of switches and links, and the links belonging to said subnetwork, to the task" in conjunction with the rest of the limitations of the claim. 
The remaining claims, not specifically mentioned, are allowed because they are dependent upon the claim mentioned above. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/CHARLES M SWIFT/Primary Examiner, Art Unit 2196